RONNINGEN vs. CALNAN, MISC 19-000606

































 
 KEVIN RONNINGEN, Plaintiff, v. PATRICK B. CALNAN, et al., as Members of  the Zoning Board of Appeals for the City of Lynn; and CHARLES PETERSON, as Trustee of the Urban Street Realty Trust u/d/t dated June 30, 2017, Defendants
 MISC 19-000606 
 JANUARY 20, 2021
ESSEX, ss.
VHAY, J.
JUDGMENT





  	Plaintiff Kevin Ronningen filed this action in December 2019, pursuant to G.L. c. 40A,  § 17. He claimed that the defendant members of the Zoning Board of Appeals for the City of  Lynn (the "Board") improperly denied his appeal, pursuant to id. at §§ 8 and 15, of a decision by  the City's inspectional services department to issue a building permit to defendant Charles  Peterson, as Trustee of the Urban Street Realty Trust u/d/t dated June 30, 2017. The permit  allows the Trustee to construct a single-family residence at 218 Judge Road in Lynn. 




	The Board answered Mr. Ronnigen's complaint in January 2020. Ronningen amended  his complaint later that month. Count I of the First Amended Complaint restated Ronnigen's  original § 17 claim. In Count II, Ronnignen contended that Trustee Peterson (but not the Board)  had denied Ronningen's rights with respect to a retaining wall. 




	The Board and Trustee Peterson each answered the First Amended Complaint. In March  2020, the Board and the Trustee moved for summary judgment as to Count I of the First  Amended Complaint. The Court denied that motion in April 2020. In June 2020,  Mr. Ronningen and the Trustee stipulated to dismissal of Count II of the First Amended  Complaint. 




	In August 2020, the Board and the Trustee moved for reconsideration of the denial of  their earlier motion for summary judgment. This Court converted the reconsideration motion to  a renewed motion for summary judgment as to Count I of the First Amended Complaint.  Mr. Ronningen opposed the motion. 




	The parties appeared for argument on the motion in October 2020. For the reasons set  forth in the Court's Decision issued this day, the Court: 




	ORDERS, ADJUDGES and DECREES that judgment shall hereby enter in FAVOR of  defendants Patrick B. Calnan, et al., as members of the Zoning Board of Appeals for the  City of Lynn (the "Board"); and Charles Peterson, as Trustee of the Urban Street Realty Trust u/d/t dated June 30, 2017, and AGAINST plaintiff Kevin Ronningen, on Count I of  his First Amended Complaint; 




	ORDERS, ADJUDGES and DECREES that Count I of the First Amended Complaint is  hereby DISMISSED with prejudice; and 




	ORDERS, ADJUDGES and DECREES that the Board's November 19, 2019 Letter of  Decision in Case No. 9902, filed with the Lynn City Clerk's Office on December 24,  2019, is AFFIRMED. 




SO ORDERED.  





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.